Dorsey, J,,
delivered the opinion of this court.
The only question designed to be raised in the case before us, is, whether that portion of the permanent and fixed works of the Philadelphia, Wilmington, and, Baltimore Rail Road Company, lying within the limits of Harford county, is subject to the payment of county levies or taxes, as they are sometimes called. '''That they are so, in common with all other property in the county, is conceded, unless exempted therefrom, by some legislative enactment upon the subject; and such enactment it is insisted, is to be found in the latter part of the 19th section of the act of the General Assembly of Maryland, passed at December session 1831, chap, 296, entitled, “an act to incorporate the Delaware and Maryland Rail Road Company,” which declares, “that the said road or roads, with all their works, improvements and profits, and all the machinery of transportation used on said road, are hereby vested in said Company, incorporated by this act, and their successors forever; and the shares of the capital stock of said Company, shall be deemed and considered personal estate, and shall he exempt *358from the imposition of any tax or burthen, by the States assenting to this law, except upon that portion of the permanent and fixed works of said Company, which may be within the State of Maryland; and that any tax, which shall hereafter be levied upon said section, shall not exceed the rate of any general tax, which may, at the same time, be imposed upon similar, real or personal property of this State, for State purposes.” According to the true construction of this provision of the act of Assembly, we think, that by the first part of it, the shares of the capita] stock of the Company, thereby created, its works, improvements, profits, and machinery of transportation, except its permanent and fixed works, which lay within the State of Maryland, were exempted from all taxation or levies, whether for county or State purposes. And that, as far as regards the said first part of said recited provision, such permanent and fixed works which lay within the State of Maryland, remained subjects of taxation or assessment, either for county or-State purposes, or for both, in the same manner as if no such exemption had been inserted in the aet of Assembly. That as to the succeeding part of the said provision, it has no reference to taxes or assessments on levies, for county purposes; and, therefore, in no wise, impairs the rights asserted by the appellee in the present action. That it relates exclusively to taxes laid for State purposes; and is to be construed in the same manner, as if the words “for State purposes,” which now stand at the end of the section, had been inserted after the words “any tax,” when it would read, and that any tax, for State purposes, which shall hereafter be levied upon said section, shall not exceed the rate of any general tax, which may, at the same time, be imposed upon similar, real or personal property of this State.
But, suppose we are wrong in the construction we have given to the portion of the act of Assembly referred to, what has that to do with the question now before us. That act of Assembly, related to the Delaware and Maryland Rail Road Company; the southern terminus of which road, was at the river Susquehanna. The powers and exemptions given *359by its charter to that Company, as regards matters of the character of those now in controversy, apply to Cecil, not Harford county. To determine the question now before us, we must look to the act of 1831, ch. 288, entitled, “an act to incorporate the Baltimore and Port Deposite Rail Road Company not to the act of Assembly, for the incorporation of the Delaware and Maryland Rail Road Company. Under the first of these laws, you will look in vain for any such exemption, as that now claimed by the Philadelphia, Wilmington, and Baltimore Rail Road Company.
The acts of Assembly of 1835, ch. 93, and 1837, ch. 30, by which the Wilmington and Susquehanna Rail Road Company, and the Delaware and Maryland Rail Road Company, and the Baltimore and Port Deposite Rail Road. Company, were united into one Company, by the name of the Philadelphia, Wilmington, and Baltimore Rail Road Company, confer no such exemption.
JUDGMENT AFFIRMED.